Citation Nr: 1116369	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-45 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1969, from February 2000 to November 2000, and again from September 2003 to January 2005.  He also had service with the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The Veteran is service connected for the following disabilities:  degenerative disk disease of the lumbar spine, evaluated as 20 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; residuals of medial meniscectomy of the right knee, evaluated as 10 percent disabling; instability of the right knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; a right ankle disorder, evaluated as 10 percent disabling; a left ankle disorder, evaluated as 10 percent disabling; right ear hearing loss, evaluated as noncompensably disabling; and gastroesophageal reflux disease evaluated as noncompensably disabling.  A combined disability evaluation of 70 percent is in effect. 

2.  The Veteran's service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have not been met. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Total disability will be considered to exist where there is  present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran is service connected for the following disabilities:  degenerative disk disease of the lumbar spine, evaluated as 20 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; residuals of medial meniscectomy of the right knee, evaluated as 10 percent disabling; instability of the right knee, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; hypertension, evaluated as 10 percent disabling; a right ankle disorder, evaluated as 10 percent disabling; a left ankle disorder, evaluated as 10 percent disabling; right ear hearing loss, evaluated as noncompensably disabling; and gastroesophageal reflux disease evaluated as noncompensably disabling.  A combined disability evaluation of 70 percent is in effect.  38 C.F.R. § 4.25.

As the Veteran does not have at least one service-connected disability rated at 40 percent or more, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).   See Bowling, 15 Vet. App. at 6.

On the Veteran's Application for TDIU, he reported that he had completed 4 years of high school and that in addition to his service duties, he had previous work experience as a corrections officer and sheriff's deputy.  He reported that he worked as a corrections officer until approximately September 2007 .  Thereafter, according to the Veteran, he quit his job because of his service-connected disabilities.     

The Veteran was afforded a VA general examination in July 2008.  At that time the Veteran reported that he had been unemployed for the past two to five years due to back, ankle, and knee pain.  Following examination of the Veteran and review of the record, the examiner opined, that without regard to age or nonservice-connected disabilities the Veteran was unable to secure or follow a substantially gainful employment in his profession in corrections as a result of his service-connected disabilities.  In particular, the Veteran's inability to ambulate due to his ankle and knee disabilities plus the fact of an insurance risk due to the Veteran's diabetes.  The examiner went on to say that the Veteran could possibly work in a position that does not require physical activity or excessive walking but that the Veteran still presented an insurance risk and this was unlikely.  There is no medical opinion to the contrary.

The Board concludes the Veteran is not unemployable due to his service-connected disabilities.  The Veteran's service-connected disabilities may interfere with some types of work, but would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining  employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The July 2008 VA examiner determined that the Veteran's service-connected disabilities would not prevent him from working in a position that does not require physical activity or excessive walking.  As all employment, even sedentary, has not been precluded due solely to the Veteran's service-connected disabilities, referral of this issue for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided substantially compliant pre-adjudication notice by letter dated in June 2008.  While this letter was originally returned to VA as undeliverable, it was resent in August 2008.  September 2008 correspondence from the Veteran indicates his receipt of the notice.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an adequate physical examination, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


